DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/19/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 5, 8, 10-12, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Murata et al. (US 2013/0100378, “Murata”) in view of Hiuga et al. (JP 2001-279002, “Hiuga” a machine translation of which has been provided) and further in view of Peiffer et al. (US 5,766,532, “Peiffer”) and further in view of Suzuki et al. (US 2007/0298243, “Suzuki”), do not disclose or suggest: A protective film for polarizer, which is a biaxially stretched polyester film having a stretch ratio in transverse direction (TD) of 4.15 or more and a stretch ratio in longitudinal direction (MD) of 1.2 to 2.0, which has a tensile strength in the longitudinal direction of 9.0 to 18 kgf/mm2, a tensile strength in the transverse direction of 24 to 35 kgf/mm2, a ratio of the tensile strength in the longitudinal direction (MD) to the tensile strength in the transverse direction (TD) of 0.25 to 0.3504k and an in-plane retardation of 3,000 nm or more, wherein the protective film has a modulus in the longitudinal direction (MD) of 225 kgf/mm2 to 290 kgf/mm2 and a modulus in the transverse direction (TD) of 480 kgf/mm2 to 560 kgf/mm2, a ratio of the modulus in the longitudinal direction (MD) to the modulus in the transverse direction (TD) of 0.4 to 0.6, and wherein the protective film has a deviation in the orientation angle of ±2.5 degrees or less in its entire width, and wherein the protective film shows a change in the in-plane retardation by less than 400 nm across the width of the film.	The closest prior art of record, Murata, teaches a display device having polarizers (e.g., [0016]) having a polyester protective film adjacent to a polarizer ([0007], [0019], [0020]) having an in-plane retardation of greater than 3000 nm ([0030]). Murata teaches that the film may be biaxially stretched ([0071]) and may have stretching ratios of 1 to 3.5 in the longitudinal direction and 2.5 to 6.0 in the transverse direction ([0078]). .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782